DETAILED ACTION

                                     Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                   Information Disclosure Statement
The information disclosure statements filed on 05/01/2020, 05/26/2021, and 04/12/2021 have been acknowledged and signed copies of the PTO-1449 are attached herein.

                              Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships is the reference structure to which the jog has orthogonal walls. 

                                  Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHIRAO et al. (US 2014/0085856 A1, hereinafter “SHIRAO”).

In regards to claim 1, SHIRAO discloses (See, for example, Fig. 6) a radio frequency (RF) energy transmission line transition for coupling RF energy between a pair of RF transmission line sections disposed on intersecting surfaces of a corresponding one of a pair of conductive members (See, FPCs 31 and 32, and the corresponding conductive members, See also Figs. 1 thru 6), a first one of the pair of conductive members (51, 52, 53 of FPC 31, See, for example, also Fig. 1) having a wall with a jog (See, for example, Figs. 7A/7B, area of interconnections between the conductive members on FPCs 31) therein for receiving an end portion of a second one of the pair of conductive members (14, See, for example, Fig. 7A), the end portion of an electrically conductive strip of the first one of the pair of radio frequency transmission line sections (7, See, for example, Fig. 3) being disposed on, and electrically connected to (Via 10) , an electrically conductive strip of a second one of the pair of radio frequency transmission line sections (14/15, See, for example, Fig. 5). 
 
In regards to claim 2, SHIRAO discloses that the jog has orthogonal walls (See, for example, Figs. 7A/7B, area of interconnections between the conductive members on FPCs 31….though, the jog being orthogonal with respect to what, is not clear, the limitation is met by the art ). 
 
In regards to claim 3, SHIRAO discloses (See, for example, Fig. 6) a radio frequency (RF) energy transmission line transition for coupling RF 
energy between a pair of RF transmission line sections disposed on intersecting 
surfaces, comprising: 

(a) A first one of the pair of radio frequency transmission line sections disposed on a first one of the pair of surfaces, comprising: 
	a first electrically conductive member (17, Fig. 4), 
	a first dielectric (19, Fig. 4) disposed on the first electrically conductive member (17, fig. 4);  and 
	a first electrically conductive strip (15, Fig. 4) disposed on the first dielectric (19, Fig. 4);  

(b) A second one of the pair of radio frequency transmission line sections disposed on a second one of the pair of surfaces, comprising: 
	a second electrically conductive member (8, Fig,. 3) having a first surface portion disposed on the first one of the pair of surfaces and a second surface portion (3, Fig. 2) disposed on a second one of the pair surfaces;  
	a second dielectric (9, Fig. 1) disposed on the first surface portion and the 
second surface portion of the second electrically conductive member (8, Fig. 3);  
(4, Fig. 1) having an end portion disposed on both: the first surface portion of the second dielectric and on the second surface portion of the second dielectric (arranged and contacts two different surfaces of dielectric layer 9, see Fig. 1);  and 

(c) wherein the end portion of the second electrically conductive strip (4, Fig. 1)  disposed on the first surface of the second dielectric (9, Fig. 1) is disposed on and electrically connected to the first electrically conductive strip conductor (See, for example, Fig. 7A; and See, also Par [0065]). 

 
In regards to claim 4, SHIRAO discloses (See, for example, Fig. 6) the intersecting surfaces are orthogonal surfaces. 
 
In regards to claim 5, SHIRAO discloses (See, for example, Fig. 6, 7A/7B) 
the second electrically conductive member (8, Fig. 3) comprises a block of 
conductive material, such block having a wall with a jog jog (See, for example, Figs. 7A/7B, area of interconnections between the conductive members on FPCs 31) therein for receiving a front portion of the second one of the pair of radio frequency transmission line sections, a wall of the jog having the end portion of the second electrically conductive strip (4, Fig. 1) disposed on the first surface of the second dielectric (9, Fig. 1) is disposed on and electrically connected to the first electrically conductive strip conductor (15, Fig. 4). 
 
Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yagisawa (USPN 8655119 B2, hereinafter “Yagisawa”).

In regards to claim 6, Yagisawa discloses (See, for example, Figs. 1A thru 3D) a radio frequency transmission line structure, comprising: 
	(a) 	A first radio frequency transmission line section, comprising: 
		a first electrically conductive member (140) having a horizontal surface;  
		a first dielectric (120) disposed on the horizontal surface;  and 
		a first electrically conductive strip (130) disposed on the horizontal surface of the dielectric (120);  
	
	(b) 	A second radio frequency transmission line section (See, Figs, 2A and 2D), comprising: 
			a second electrically conductive member (210/160, Figs. 2C/3A) having a vertical surface portion and a horizontal surface portion;  
			a second dielectric (200, Fig. 2A) disposed on the vertical surface portion and the horizontal surface portion of the second electrically conductive member (210/160, Figs. 2C/3A), 
			a second electrically conductive strip (210) disposed on the vertical surface portion of and the horizontal portion of the second dielectric (200);  
	(c) 	a transition region (See, through hole 230, Figs. 3C/3D) wherein the end portion of the second electrically conductive strip (210) disposed on the horizontal surface of the (200) is electrically connected (See, for example, Fig. 3D) to the first electrically conductive strip conductor (130). 

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893